Citation Nr: 9925674	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for laryngitis, 
bronchitis, emphysema and chronic obstructive pulmonary 
disease (COPD) due to exposure to mustard gas.

2.  Entitlement to a compensable evaluation for the residuals 
of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arose from a June 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO).  In April 1994, the veteran testified 
at a personal hearing held before a member of the Board of 
Veterans' Appeals (Board) sitting in Nashville.  Another 
personal hearing was conducted at the RO in May 1994.  In 
June 1994, a rating action was issued which continued the 
denials.  In June 1995, this case was remanded for additional 
development and a personal hearing was held in January 1996.  
A decision to deny the veteran the requested benefits was 
issued that same month.  In February 1997, the Board issued a 
decision which remanded the issues noted above for additional 
development, following which a decision was rendered in July 
1998 which continued to deny his claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic pulmonary condition which 
can be related to his period of service.

2.  The veteran did not have full-body exposure to mustard 
gas during his period of service.

3.  The veteran's service-connected malaria is inactive and 
asymptomatic.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for laryngitis, 
bronchitis, emphysema and COPD.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The veteran lacks legal entitlement under the law to 
service connection for laryngitis, bronchitis, emphysema and 
COPD due to exposure to mustard gas.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.316 (1998).

3.  The criteria for a compensable evaluation for malaria 
between May 4, 1994 and July 31,1996 (the date the new rating 
criteria became effective) have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.31, Code 6304 (1996).

4.  The criteria for a compensable evaluation for malaria 
subsequent to July 31, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for laryngitis, 
bronchitis, emphysema and COPD due to 
exposure to mustard gas

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin;

(2)  Full body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease;

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316 (1998).

The veteran's service medical records, which are mostly 
illegible, do show one treatment for acute nasopharyngitis 
and one episode of tonsillitis.  They do not reflect any 
treatment for laryngitis, bronchitis, emphysema or COPD.

In May 1969, the veteran was admitted to a private facility 
with generalized malaise, increasing weakness and shortness 
of breath.  His lungs displayed a few respiratory and 
expiratory sibilant rales with a few crepitant rales at the 
bases.  The impression was chronic bronchitis with early 
pulmonary fibrosis and emphysema.

The veteran testified before a member of the Board in April 
1994.  He stated that he had been stationed at Camp Barkley 
in Texas when he had to go through a chamber with mustard 
gas.  He indicated that his gas mask had not fit properly and 
that he had felt a burning sensation in his eyes, face and 
nose and that his arm had begun to tingle.  This exposure 
lasted for approximately two to three minutes and he asserted 
that he later developed a blister on his arm.  When he left 
the chamber, he was taken to the dispensary.  Ever since this 
exposure, he asserted that he had had trouble with bronchitis 
and laryngitis.  He claimed that he did not have a full 
examination at the time of his discharge because he had just 
wanted to get out of the service.  His wife stated that he 
had begun to have breathing problems in 1946 or 1947 and he 
stated that he had been treated by a private physician 
between 1946 and 1955.  

In June 1994, the daughter of the physician who had treated 
the veteran in the 1940's and 1950's submitted correspondence 
in which she noted that her father had died in 1951.  She 
also indicated that his records had been destroyed.

An undated letter from a service comrade informed the veteran 
that the writer had undergone surgery and had a tube in his 
throat.  He indicated that the tissue in his throat had 
collapsed over the windpipe and larynx.  However, he did not 
state what the cause of his condition had been.  Another 
friend stated in undated correspondence that he could recall 
the veteran having bronchitis and emphysema in 1946.  Another 
service comrade submitted another undated letter in which he 
noted that he, too, had gone through a gas chamber in 
service.  He stated that it had contained tear gas, chlorine 
and mustard gas.  He stated that this had burnt and stung, 
and that he had also required treatment at that time.

In January 1996, the veteran testified at a personal hearing.  
He stated that he had been exposed to mustard gas in basic 
training.  He indicated that he knew this because he had been 
told at the time that that was the substance to which they 
were being exposed.  Again, he reiterated that the gas mask 
had not fit well and that he had staggered out the chamber, 
coughing.  He was taken to the dispensary for treatment.  He 
also stated that, while stationed in India, he had hauled 
away drums of chemicals that were leaking.  He recalled that 
they smelled like rotten eggs.  He stated that he did this 
for three days, making two trips per day.

A January 1996 Report of Contact indicated the veteran was 
not on the Epidemiology Services Study list of participants 
in mustard gas testing.  In April 1998, the Department of the 
Army's U. S. Army Chemical and Biological Defense Command 
responded that they were unable to provide verification of 
the veteran's alleged exposure to mustard gas.  Moreover, 
experimentation did not occur at the site referred to by the 
veteran.  

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence demonstrates that the 
veteran had been diagnosed in 1969 as suffering from chronic 
bronchitis with early pulmonary fibrosis and emphysema.  
However, he has not presented any objective evidence that 
would tend to show the development of laryngitis, bronchitis, 
emphysema or COPD during active service.  While he has 
submitted statements from friends that he suffered from 
bronchitis as early as 1946, as well as his wife's and his 
own testimony, the fact remains that there is no objective 
evidence, such as inservice treatment records, that would 
corroborate his claim.  These records do not show complaints 
of or treatment for laryngitis, bronchitis, emphysema or 
COPD.  Therefore, since there is no objective evidence of 
these disorders in service, the question of a link between 
any current disorder and his period of service has been 
rendered moot.  As a consequence, it is found that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for laryngitis, bronchitis, 
emphysema and COPD.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran has also alleged that service connection for 
laryngitis, bronchitis, emphysema and COPD should be awarded 
as these disabilities are directly attributable to inservice 
exposure to mustard gas.  It has been held that the concept 
of "well grounded" is limited to the character of the 
evidence submitted by the claimant.  In those cases where the 
law and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In order to establish that a disability is due to exposure to 
mustard gas, a veteran must first establish that he 
experienced full-body exposure to this substance.  In the 
instant case, the veteran has failed to establish that he was 
ever exposed to these substances.  He indicated that he had 
been exposed in chamber testing at Camp Berkley in Texas.  A 
fellow service comrade also indicated that he had been 
exposed at the same time.  However, the Epidemiology Services 
Study list did not include the veteran's name as being a 
participant in any mustard gas testing.  Moreover, the U. S. 
Army Chemical and Biological Defense Command, while noting 
that the veteran would have received training to ensure the 
proper use of gas masks (which would have included the use of 
tear gas and chlorine in a chamber), indicated that they were 
unable to verify that the veteran had ever been exposed to 
mustard gas.  Furthermore, it was commented that 
experimentation was not conducted at the site referred to by 
the veteran.  Clearly, there has been no objective evidence 
proffered that would substantiate the veteran's claim that he 
was exposed to mustard gas.  Therefore, it is found that the 
veteran has not established entitlement under the law to 
service connection for laryngitis, bronchitis, emphysema and 
COPD due to exposure to mustard gas.


II.  A compensable evaluation for the 
residuals of malaria

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is noted that the retroactive application of the revised 
regulations prior to July 31, 1996, is prohibited.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the malaria residuals prior to July 31, 1996 
must be evaluated utilizing the older criteria, while 
impairment arising from this disorder after that date must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1996).

The regulations in effect prior to July 31, 1996 indicated 
that a 10 percent disability evaluation was warranted for 
malaria which had been recently active, with one relapse in 
the past year, or for old cases of malaria with moderate 
disability.  38 C.F.R. Part 4, Code 6304 (1996).

The regulations in effect subsequent to July 31, 1996 provide 
that a 100 percent disability evaluation is to be assigned to 
the active disease.  Thereafter, rate the residuals such as 
liver or spleen damage under the appropriate system.  
38 C.F.R. Part 4, Code 6304 (1998).

The objective evidence included the veteran's hearing 
testimony given in May 1994.  He indicated that he had been 
hospitalized for malaria, typhus and jaundice in service.  He 
remained in the hospital for 12 to 14 days.  About a week 
after his release, he suffered a second attack.  An undated 
statement from a friend noted that the veteran had had 
malaria in 1946.

The veteran was examined by VA in June 1998.  He stated that 
he had had no malarial symptoms since 1947 and indicated that 
he was no medication for this condition.  The objective 
examination noted that he was well developed, well nourished 
and appeared to be healthy.  Significantly, there was no 
hepatosplenomegaly from the malaria.  The diagnosis was 
history of malaria in service.

After a careful review of the evidence of record, it is found 
that a compensable evaluation between May 4, 1994 and July 
31, 1996 under the old regulations is not warranted.  During 
this period, the evidence did not reflect that his malaria 
had been recently active, or that he had had one relapse in 
the previous one year.  Nor was there any indication that he 
suffered from moderate disability as a result of his malaria.  
In fact, these records contained no indication that he had 
received any treatment for any residuals.

Moreover, there is no indication that a compensable 
evaluation under either the old or the new regulations is 
warranted subsequent to July 31, 1996.  Again, these records 
do not indicate any active disease or one relapse in the 
previous year, nor do they reflect evidence of moderate 
disability resulting from his malaria.  Moreover, the VA 
examination conducted in June 1998 did not show any residuals 
of his malaria.  In fact, he denied any problems with this 
disorder since 1947.  More importantly, there was no evidence 
of any liver or spleen damage.  

Therefore, after carefully considering all the evidence of 
record, it is found that the preponderance of that evidence 
is against the veteran's claim for a compensable evaluation 
for the residuals of malaria.



ORDER

Service connection for laryngitis, bronchitis, emphysema and 
COPD is denied.

A compensable evaluation for the residuals of malaria is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

